Citation Nr: 0708048	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  95-26 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of nonservice-connected 
disability pension benefit overpayment in the calculated 
amount of $13,476.00.


REPRESENTATION

Appellant represented by:	Cindy Smith, Attorney


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel

[The issue of entitlement to an initial evaluation in excess 
of 40 percent disabling for the veteran's service-connected 
gastrointestinal disorder manifested by duodenal ulcer is the 
subject of a separate decision.]



INTRODUCTION

The veteran served on active duty from September 1955 to 
September 1957, from November 1957 to August 1961, and from 
June 1965 to May 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida (RO).

In his September 2006 substantive appeal, the veteran 
asserted that the amount of the overpayment in question 
should have been $13,298.00, not $13,476.00.  However, by a 
letter in November 2006, the RO explained that the amount of 
$13,298.00 noted in the initial decision letter was a 
typographical mistake, and that the attached mathematical 
calculations of the overpayment confirmed that the correct 
amount was $13,476.00.  As the claims file does not contain 
an expression of disagreement with the November 2006 letter, 
the Board concludes that the veteran's September 2006 appeal 
does not constitute a claim for validity of the creation of 
his overpayment debt, and may proceed with adjudication of 
his appeal with regard to the waiver issue.


FINDINGS OF FACT

1.  A rating decision of February 1994 granted entitlement to 
nonservice-connected disability pension, effective from 
October 7, 1993.   

2.  VA received notice in June 2002 that the veteran had been 
in receipt of Social Security Administration (SSA) benefits 
since August 2000.

3.  In December 2003, VA notified the veteran that the June 
2002 proposal of an overpayment in the amount of $16,634.00 
had been promulgated.

4.  By a January 2004 action, the veteran's debt was reduced 
to $13,476.00, based on his election of receipt of disability 
compensation benefits instead of 
nonservice-connected pension benefits.  


5.  The overpayment was created by the veteran's failure to 
report his SSA benefits, despite his knowledge that he was 
required to report any change in income, and that an 
overpayment would likely result from failure to do so.  


CONCLUSION OF LAW

The criteria for waiver of recovery of the overpayment of VA 
nonservice-connected disability pension benefits, in the 
calculated amount of $13,476.00, have not been met.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.965(b) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence.  However, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that those provisions pertaining to VA's duties to notify and 
to assist do not apply to Chapter 53 of Title 38 of the 
United States Code, and questions pertaining to the waiver of 
recovery of an indebtedness due VA.  Barger v. Principi, 16 
Vet. App. 132, 138 (2002).  Therefore, the Board will not 
address whether VA's duties to notify and to assist have been 
satisfied in this case.

The purpose of VA pension benefits is to provide a 
subsistence income for veterans of a period of war who are 
totally disabled, and who are otherwise unable to maintain a 
basic, minimal income level.  Pension benefits are based upon 
total family income and the amount of pension benefits is 
adjusted based upon the number of dependents the veteran 
supports.  Recipients of pension income are required to 
report any changes in income and number or status of their 
dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522 
(West 2002).

In determining income for the purposes of nonservice-
connected pension benefits, payments of any kind from any 
source shall be counted as income during the 
12-month annualization period in which received unless 
specifically excluded by 38 C.F.R. § 3.272 (2006).  See 38 
C.F.R. § 3.271(a) (2006).

A veteran who is receiving a pension must notify VA of any 
material change or expected change in income which would 
affect entitlement to receive, or the rate of, the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that he will begin to receive additional 
income.  38 C.F.R. § 3.660(a) (1) (2006).

A waiver of indebtedness may be authorized in a case in which 
collection of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b).  In essence, "equity and 
good conscience" means fairness to both the veteran and to 
the government.  38 C.F.R. § 1.965(a) (2006).  Under the 
regulation, "equity and good conscience" involves a variety 
of elements: (1) fault of the debtor, (2) balancing of the 
faults, (3) undue hardship, (4) whether recovery would defeat 
the purpose of the benefit, (5) unjust enrichment, and (6) 
changing position to one's detriment.  38 C.F.R. § 1.965.  
The list of elements is not all-inclusive.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).

However, the law precludes wavier of recovery of an 
overpayment or waiver of collection of any indebtedness where 
any one of the following elements is found to exist: (1) 
fraud; (2) misrepresentation; or (3) bad faith.  38 U.S.C.A. 
§ 5302(c) (West 2002); 38 C.F.R. § 1.965(b).  Only one of 
three elements (fraud, misrepresentation, or bad faith) need 
be shown to preclude consideration of waiver of recovery of 
the indebtedness.  38 U.S.C.A. § 5302(c).

VA regulations define "bad faith" as unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  38 
C.F.R. § 1.965(b).

In this case, the veteran was initially awarded nonservice-
connected pension benefits by a rating decision dated in 
February 1994.  In two letters dated in March 1994, the 
veteran was notified that his VA pension was directly related 
to his income, and that he must notify VA immediately if his 
income changed.  SSA benefit income was specifically 
identified as being relevant income.  A similar letter, again 
notifying the veteran of his duty to inform VA of any income 
change, was sent to him in August 1996.  

Subsequent to a November 1999 decision by the Court on an 
unrelated matter, the Board remanded the veteran's appeal on 
that matter to the RO in May 2000.  As part of that Remand, 
the RO was instructed to obtain records pertinent to the 
veteran's claim for SSA benefits.  In June 2002, VA received 
notice from SSA that the veteran had been in receipt of SSA 
benefits beginning in August 2000.  The same month, VA 
notified the veteran that it proposed to terminate his VA 
pension benefit, effective October 2000.  In December 2003, 
the veteran was notified that the proposed action had been 
taken, and was notified of the overpayment in the amount of 
$16,634.00.  By a January 2004 action, the veteran's 
overpayment was reduced to $13,476.00, based on his election 
of receipt of disability compensation benefits instead of 
nonservice-connected pension benefits.

In a January 2004 letter, the veteran requested a waiver of 
his overpayment, which was denied in April 2006.  The veteran 
filed a notice of disagreement in May 2006, citing financial 
hardship.  In the June 2006 statement of the case, the 
Committee on Waivers and Compromises concluded that the 
veteran's failure to notify VA of his receipt of SSA benefits 
while simultaneously receiving VA benefits constituted bad 
faith, and accordingly, waiver was barred by law even if the 
veteran could prove financial hardship.  The veteran 
perfected his appeal in September 2006, stating that he did 
not willfully cause the overpayment. 

After consideration of the record and the applicable 
regulatory provisions, it is clear that the veteran failed to 
report his SSA benefits and did so with the intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and with resulting loss to the government.  As noted above, 
the veteran was repeatedly instructed to report income and 
any changes in income, and advised that his pension award was 
based on income, including that which he may receive from 
SSA.  The veteran was simultaneously in receipt of SSA and VA 
benefits for almost two years at the time VA first learned of 
the veteran's SSA benefits; the veteran's first updated 
Financial Status Report, VA Form 20-5655, was not received 
until January 2004, when he requested a waiver of the created 
overpayment.  His failure to report the receipt of SSA 
benefits was the direct cause of the overpayment of VA 
benefits, and represents a willful intention on his part to 
seek an unfair advantage.  

In view of the above, the Board concludes that the veteran's 
actions constituted bad faith.  Since bad faith in the 
creation of the $13,476.00 pension overpayment has been 
shown, waiver of recovery of this amount is precluded by law.  
38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962, 1.965.  Hence, the 
principles of equity and good conscience, such as any current 
financial hardship, are not applicable.  Bad faith is shown 
by the preponderance of the evidence, and thus the benefit-
of-the-doubt rule (38 U.S.C.A. § 5107(b)) does not apply.  
Waiver of recovery of overpayment is denied.


ORDER

Waiver of recovery of overpayment of nonservice-connected 
pension, in the amount of $13,476.00, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


